Citation Nr: 1201474	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-38 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a scar of the left groin, also claimed as a boil. 

2.  Entitlement to service connection for a respiratory disability, claimed as spots on the lungs.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran's September 2010 substantive appeal included a request for a hearing before the Board at the RO.  The Veteran later withdrew the hearing request in September 2011 in accordance with 38 C.F.R. § 20.704(e).  Therefore, the Board will proceed with a decision on the claim for entitlement to service connection for a scar of the left groin without a hearing.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A left groin scar was noted on the Veteran's examination for entrance into service and competent medical evidence does not establish an increase in severity during active duty service.


CONCLUSION OF LAW

A left groin scar was neither incurred in nor aggravated by active duty service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for a scar or boil of the left groin as it was incurred or aggravated during active duty service.  In statements dated throughout the claims period, he has reported that the scar manifests left-sided groin tenderness, pain that radiates down his left leg, and left leg numbness.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

A veteran who served during a period of war is presumed to be in sound condition when enrolled for service, except for any defects, infirmities, or disorders noted at the time of examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  This presumption has been extended to any veteran who served in the active military, naval, or air service after December 31, 1946.  38 U.S.C.A. § 1137.  Only such conditions as are recorded in examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b).  The presumption of soundness can be rebutted if clear and unmistakable evidence demonstrates that the disease or injury existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The Veteran's June 1951 enlistment examination documented the presence of a one inch scar in the left groin area.  The presumption of soundness is therefore not for application in this case as a preexisting disability was noted on the examination for entrance into service.  38 U.S.C.A. § 1111; see VAOPGCPREC 3-2003, 69 Fed. Reg. 25178  (2004).  The Board must now determine whether the Veteran's preexisting scar was aggravated in service.  Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also VAOPGCPREC 3-2003 (a preexisting injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service).  

Service records show that the Veteran reported to the dispensary in November 1952 with complaints of an infection on the anterior abdominal wall.  The infection had begun three days prior when he developed a blister on the skin after playing football.  Examination showed a six centimeter (cm) area of erythema, induration, and tenderness.  A diagnosis of cellulitis was made and the Veteran was transferred to the Bremerton US Naval Hospital.  The infection eventually increased in size to include the left groin area.  He was treated with hot packs and penicillin and discharged a month later with a diagnosis of an abscess with lymphangitis.  A sick call treatment record included in the service records characterized the abscess as a boil, but did not provide any additional details regarding treatment.  

The Veteran contends that his hospitalization in November 1952 for an abscess with lymphangitis constitutes an aggravation of the pre-existing left groin scar.  However, the objective evidence does not establish that the Veteran's scar underwent an increase in severity during active duty service.  His initial presentation of symptoms in November 1952 included an infection of the left abdominal wall-not the groin.  The infection later spread to include his groin area, but the treatment records clearly attribute the onset of symptoms to a blister that formed on the abdominal wall after the Veteran played football.  The abdominal abscess was characterized as a boil on the sick call treatment record, but there is no indication that the left groin scar was impacted or worsened by the November 1952 infection.  The Board also notes that the Veteran's skin was normal at the May 1955 examination for separation.

There is also no post-service medical evidence indicating that the Veteran's pre-existing left groin scar was aggravated during active duty service.  The Veteran has never undergone treatment for complications associated with his scar, and while he has reported experiencing left groin pain that radiates into his leg, private treatment records consistently attribute his complaints of left lower extremity pain and numbness to neuropathy.  In August 2006, after complaints of left lateral thigh pain, the Veteran's private primary care physician noted neuropathy as a possible etiology and this diagnosis was confirmed by a July 2007 nerve conduction study.  There is no competent evidence that the Veteran's neuropathy of the lower extremity is in any way etiologically related to his scar.  

The Board has considered the Veteran's statements connecting his groin scar to treatment for an abscess during service and current neuropathy, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as pain in the groin and left leg, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board must therefore conclude that the weight of the evidence is against a finding that the Veteran's preexisting left groin scar was aggravated in service and service connection for this condition is denied.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an October 2009 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and private medical records.  The Veteran has not reported undergoing any VA treatment for the claimed disability.  The Board acknowledges that the Veteran has not been provided a VA examination or medical opinion in response to his claim for service connection, but finds that an examination or opinion is not necessary.  The record is entirely negative for competent evidence that the Veteran's pre-existing left groin scar was aggravated as a result of active duty service.  Although the Veteran has reported current symptoms associated with his scar including left leg pain and numbness, the competent medical evidence establishes that these symptoms are due to neuropathy and are not in any way related to the scar.  A VA examination or opinion is therefore not required under VA's duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a scar of the left groin, also claimed as a boil, is denied. 


REMAND

The Veteran contends that service connection is warranted for a respiratory disability as it was first noted during service when a chest X-ray indicated spots on his lungs.  The Board finds that additional development is necessary before a decision can be rendered on the claim. 

Service treatment records show that a February 1953 chest X-ray was indicative of "suspicious findings".  A chest consultation performed a month later noted that the Veteran was asymptomatic with a negative physical examination.  A follow-up X-ray was recommended in three months.  Subsequent chest X-rays performed in July 1954 and in conjunction with the May 1955 separation examination were negative for abnormalities.  However, the post-service medical record includes a July 2005 X-ray showing mild atelectasis in the right lower lung and left mid and lower lung.  The Veteran also complained of shortness of breath and wheezing in November 2005. 

In light of the recent X-ray findings and the abnormalities noted on an in-service chest X-ray, the Board finds that a VA examination is necessary to determine the nature and etiology of any currently present respiratory disabilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Afford the Veteran a VA examination, with an appropriate examiner, to determine the nature and etiology of the claimed respiratory condition.  The examiner must indicate that the entire claims file was reviewed in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed respiratory disorders are etiologically related to any incident of the Veteran's active service to include the "suspicious findings" noted on a February 1953 X-ray.  

A complete rationale should be provided for all expressed opinions.

2.  Readjudicate the claim for service connection for a respiratory disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


